MEMORANDUM **
Victor Palomino, an Arizona state prisoner, appeals pro se the district court’s order dismissing for lack of subject matter jurisdiction his malpractice action against attorney Thomas Thinnes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the question of subject matter jurisdiction de novo, Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and we review the district court’s factual determination of domicile for clear error, Lew v. Moss, 797 F.2d 747, 750 (9th Cir.1986). We affirm.
The sole basis for subject matter jurisdiction in this action is diversity of citizenship. The district court did not err in its determination that Palomino is not a citizen of Nevada. Therefore, we affirm the district court’s dismissal for lack of subject matter jurisdiction.
Appellees’ September 14, 2001, motion for an extension of time to correct brief deficiencies is granted. The brief received August 29, 2001 shall be filed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.